UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6878


JOHN THOMAS LEWIS,

                    Plaintiff - Appellant,

             v.

MICHAEL WADE, Sheriff, Henrico County Sheriff’s Dept.; LT. ROBINSON,
Lieutenant, Henrico County Sheriff’s Dept.; DEPUTY AMOAH, Deputy, Henrico
County Sheriff’s Dept.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-00835-CMH-TCB)


Submitted: November 30, 2017                                Decided: December 15, 2017


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


John Thomas Lewis, Appellant Pro Se. Emily Paige Bishop, Jeremy David Capps, David
Patrick Corrigan, HARMAN CLAYTOR CORRIGAN & WELLMAN, P.C., Glen Allen,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Thomas Lewis seeks to appeal the district court’s order granting summary

judgment to defendants Robinson and Amoah and denying relief on his 42 U.S.C. § 1983

(2012) complaint. Before addressing the merits of Lewis’ appeal, we must first be

assured that we have jurisdiction. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015). We

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). “Ordinarily, a

district court order is not final until it has resolved all claims as to all parties.” Porter,
803 F.3d at 696 (internal quotation marks omitted); see Fed. R. Civ. P. 54(b). Generally,

“a final decision is one that ends the litigation on the merits and leaves nothing for the

court to do but execute the judgment.” Ray Haluch Gravel Co. v. Cent. Pension Fund of

Int’l Union of Operating Eng’rs & Participating Emp’rs, 134 S. Ct. 773, 779 (2014)

(internal quotation marks omitted).      “Regardless of the label given a district court

decision, if it appears from the record that the district court has not adjudicated all of the

issues in a case, then there is no final order.” Porter, 803 F.3d at 696.

       Lewis alleged that he was subjected to a substantial risk of harm in violation of the

Eighth Amendment when he was forced onto a top bunk with no ladder or rails even

though he told defendants he had been assigned a bottom bunk by medical staff. Lewis

further alleged that he fell off the top bunk and was injured. The district court did not

address this claim, but granted defendants’ motion for summary judgment on a claim of

deliberate indifference to a serious medical need, concluding that the undisputed record

                                              2
failed to show that Lewis was suffering from a serious medical condition at the time of

the incident. Because the district court did not resolve Lewis’ claim alleging that he was

subjected to a substantial risk of harm, we lack jurisdiction over this appeal. See Porter,
803 F.3d at 695, 699.

       Accordingly, we dismiss the appeal as interlocutory and remand to the district

court for consideration of Lewis’ substantial risk of harm claim. We express no opinion

regarding the merits of Lewis’ claims. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          DISMISSED AND REMANDED




                                            3